DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on January 25, 2021, hereinafter “Reply”, after non-final rejection of October 23, 2020, hereinafter “Non-Final Rejection”.  Claims 1, 9, and 17 have been amended.  Claims 2, 4-5, 7, 10, 12-13, 15, 18, 20-21, and 23 have been cancelled.  No claims have been added.  Claims 1, 3, 6, 8-9, 11, 14, 16-17, 19, 22, and 24-39 remain pending in the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Applicant’s representative, William Kalweit (Attorney of Record), on February 25, 2021.

1.	(Previously Presented) A device for NAND temperature-aware operations, the device comprising:
a NAND array including a NAND component; and
a controller configured to:

obtain a temperature corresponding to the NAND component in response to receipt of the command;
execute the command to write data to the NAND component, wherein to execute the command, the controller writes the temperature into a management portion of the device that is separate from a user portion of the device to which the data is written, wherein the management portion into which the temperature is written includes unused error correction code (ECC) bytes of the page, wherein the ECC bytes of the page is space pre-dedicated by the controller to hold ECC for the page and distinct from flag bytes for the page, and wherein the temperature data is written when the ECC is calculated for the page; 
read, in response to a read for the NAND component, the data from the user portion and the temperature from the management portion concurrently from the NAND component; and
enable a recovery operation using the temperature.

2.	(Canceled)

3.	(Previously Presented) The device of claim 1, wherein, to enable the recovery operation using the temperature, the controller is configured to:

perform a cross-temperature read-recovery operation in response to the temperature being beyond the second threshold.

4–5.	(Canceled)

6.	(Previously Presented) The device of claim 1, wherein the management portion is part of the page, wherein the management portion is programmed using a single-level cell (SLC) encoding, and wherein the user portion of the page is programmed using an encoding with a greater density than the SLC encoding.

7.	(Canceled)

8.	(Previously Presented) The device of claim 1, wherein the management portion is encoded with error correction.

9.	(Previously Presented) A method for NAND temperature-aware operations, the method comprising:
receiving, at a controller of a NAND device, a command to write data to a NAND component in the NAND device, wherein the NAND component is a page;
obtaining a temperature corresponding to the NAND component in response to receiving the command;

reading, in response to a read for the NAND component, the data from the user portion and the temperature from the management portion concurrently from the NAND component; and
enabling a recovery operation using the temperature.

10.	(Canceled)

11.	(Previously Presented) The method of claim 9, wherein enabling the recovery operation using the temperature includes:
comparing the temperature to a second threshold; and
performing a cross-temperature read-recovery operation in response to the temperature being beyond the second threshold.

12–13.	(Canceled)

14.	(Previously Presented) The method of claim 9, wherein the management portion is part of the page, wherein the management portion is programmed using a single-level cell (SLC) encoding, and wherein the user portion of the page is programmed using an encoding with a greater density than the SLC encoding.

15.	(Canceled)

16.	(Previously Presented) The method of claim 9, wherein the management portion is encoded with error correction.

17.	(Previously Presented) A non-transitory machine readable medium including instructions for NAND temperature-aware operations, the instructions, when executed by a machine, cause the machine to perform operations comprising:
receiving, at a controller of a NAND device, a command to write data to a NAND component in the NAND device, wherein the NAND component is a page;
obtaining a temperature corresponding to the NAND component in response to receiving the command;
executing the command to write data to the NAND component including writing the temperature into a management portion of the NAND device that is separate from a user portion of the NAND device to which the data is written, wherein the management portion into which the temperature is 
reading, in response to a read for the NAND component, the data from the user portion and the temperature from the management portion concurrently from the NAND component; and
enabling a recovery operation using the temperature.

18.	(Canceled)

19.	(Previously Presented) The machine readable medium of claim 17, wherein enabling the recovery operation using the temperature includes:
comparing the temperature to a second threshold; and
performing a cross-temperature read-recovery operation in response to the temperature being beyond the second threshold.

20–21.	(Canceled)

22.	(Previously Presented) The machine readable medium of claim 17, wherein the management portion is part of the page, wherein the management portion is programmed using a single-level cell (SLC) 

23.	(Canceled)

24.	(Previously Presented) The machine readable medium of claim 17, wherein the management portion is encoded with error correction.

25.	(Previously Presented) The device of claim 1, wherein the temperature is provided to a host invoking the read, and wherein the host uses the temperature to implement the cross-temperature read-recovery operation.

26.	(Previously Presented) The device of claim 1, wherein the controller is arranged to modify a maintenance operation on the NAND component based on the temperature stored in the management portion.

27.	(Previously Presented) The device of claim 26, wherein the maintenance operation is a refresh of the NAND component, and wherein, to modify the maintenance operation, the controller adjusts thresholds to perform the refresh based on the temperature.

28.	(Previously Presented) The device of claim 26, wherein the maintenance operation is a retirement of the NAND component, and wherein, to modify the 

29.	(Previously Presented) The method of claim 9, wherein the temperature is provided to a host invoking the read, and wherein the host uses the temperature to implement the cross-temperature read-recovery operation.

30.	(Previously Presented) The method of claim 9, comprising modifying a maintenance operation on the NAND component based on the temperature stored in the management portion.

31.	(Previously Presented) The method of claim 30, wherein the maintenance operation is a refresh of the NAND component, and wherein modifying the maintenance operation includes adjusting thresholds to perform the refresh based on the temperature.

32.	(Previously Presented) The method of claim 30, wherein the maintenance operation is a retirement of the NAND component, and wherein modifying the maintenance operation includes adjusting thresholds to perform the retirement based on the temperature.



34.	(Previously Presented) The machine readable medium of claim 17, wherein the operations include modifying a maintenance operation on the NAND component based on the temperature stored in the management portion.

35.	(Previously Presented) The machine readable medium of claim 34, wherein the maintenance operation is a refresh of the NAND component, and wherein modifying the maintenance operation includes adjusting thresholds to perform the refresh based on the temperature.

36.	(Previously Presented) The machine readable medium of claim 34, wherein the maintenance operation is a retirement of the NAND component, and wherein modifying the maintenance operation includes adjusting thresholds to perform the retirement based on the temperature.

37.	(Currently Amended) The device of claim 6, wherein the management portion into which the temperature is written includes the flag bytes of the page.

38.	(Currently Amended) The method of claim 9, wherein the management portion into which the temperature is written includes the flag bytes of the page.

39.	(Currently Amended) The machine readable medium of claim 17, wherein the management portion into which the temperature is written includes the flag bytes of the page.

The Examiner's statement of reasons for allowance is as followed.

The independent claim 1 recites:
A device for NAND temperature-aware operations, the device comprising:
a NAND array including a NAND component; and
a controller configured to:
receive a command to write data to the NAND component, wherein the NAND component is a page;
obtain a temperature corresponding to the NAND component in response to receipt of the command;
execute the command to write data to the NAND component, wherein to execute the command, the controller writes the temperature into a management portion of the device that is separate from a user portion of the device to which the data is written, wherein the management portion into which the temperature is written includes unused error correction code (ECC) bytes of the page, wherein the ECC bytes of the page is space pre-dedicated by the controller to hold ECC for the page and distinct from flag bytes for the page, and 
read, in response to a read for the NAND component, the data from the user portion and the temperature from the management portion concurrently from the NAND component; and
enable a recovery operation using the temperature.

When considering the independent claim 1 as a whole, the prior art of record does not teach the limitations:  A device for NAND temperature-aware operations, the device comprising: a NAND array including a NAND component; and a controller configured to: receive a command to write data to the NAND component, wherein the NAND component is a page; obtain a temperature corresponding to the NAND component in response to receipt of the command; execute the command to write data to the NAND component, wherein to execute the command, the controller writes the temperature into a management portion of the device that is separate from a user portion of the device to which the data is written, wherein the management portion into which the temperature is written includes unused error correction code (ECC) bytes of the page, wherein the ECC bytes of the page is space pre-dedicated by the controller to hold ECC for the page and distinct from flag bytes for the page, and wherein the temperature data is written when the ECC is calculated for the page; read, in response to a read for the NAND component, the data from the user portion and the temperature from the management portion concurrently from the NAND component; and enable a recovery operation using the temperature. 



Furthermore, when considering independent claims 9 and 17, the independent claims are allowable on substantially the same rationale as that in the independent claim 1 above.

Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.B.V./Patent Examiner, Art Unit 2136

 /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136